DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant filed an amendment on 5/23/2021 on which claims 1, 3-4, 14, and 17, have been amended by the Applicant, the Applicant added claim 24-29, and the Applicant canceled claims 8-11, 13, and 23.  Claims 1-4, 6-7, 14-20, 22, and 24-29 have been examined by the Examiner.  Claims 1, 14, and 24 are independent claims.  This office action is Final.


Response to Amendments

Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
On page 10 of the Applicant’s argument, the Applicant states that the prior art of Farha does not disclose, “authenticating the request to access the personalized content if the data included with the request which identifies the requesting device matches the user device data associated with the user profile of the user stored in the database”.  
(Farha: para. 0014). The server receives access requests to access private content from the plurality of client devices over the communications network (Farha: para. 0014). Each account is associated with a user and each access request comprises a product ID and the device ID of the client device (Farha: para. 0014). The server processor authenticates the received product ID and the received device ID in each access request by determining whether the received product ID is associated with the user account, retrieving the device ID associated with the received product ID from the storage device if the received product ID is determined to be associated with the user account, and comparing the received device ID to the retrieved device ID (Farha: para. 0014). The server denies an access request received from a client device to access the requested private content if the server processor is unable to authenticate both the device ID and the product ID in such access request (Farha: para. 0014).  The Applicant states that the product code and device ID is not equivalent to “data included with the request which identifies the requesting device”.  The Examiner disagrees with the Applicant the requesting device includes the device ID which is included in the request and the device ID identifies the device, the server determines if the device ID in the request matches the stored device ID at the server in order to gain access to private content.  Farha discloses the user will only be granted access to the content if she is using a client device with the correct device ID (Farha: para. 0045).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
On page 11 of the Applicant’s arguments the Applicant states that the prior art of Schaffer does not disclose, “a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item”.
(B).  Schaffer discloses the request to access personalized content includes information associated with a transaction involving the user’s purchase of an item, because access to personalized content is based on the user’s purchase of an item, thus if a user purchases sport jersey for example, the user will receive personalized content related to that particular item that was involved in the transaction (Schaffer: para.  0012, 0027, 0062, 0064, 0067, dynamic content).  The QR code is read/scanned in order to access the personalized content (Schaffer: para. 0012, 0016-0017).
(C).  On page 12 of the Applicant’s arguments the Applicant states that the prior art of Schaffer discloses users are prompted to input personalized information themselves.  The Applicant’s argument is not persuasive, the QR code contains personalized information based on the user’s purchase of the item.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 14-15, 18-19, 23-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Schaffer (WO 2014/155345).

As per claim 1, Farha discloses a method comprising: detecting a transaction performed in association with an item;
storing, in a database, a user profile of a user, the user profile of the user including user device data (Farha: para. 0024, 0045, storing in a database of a server the user profile (i.e. user accounts), user profile consists of a product ID that is associated with the device ID);
receiving, from a requesting device associated with the user, a request to access content associated with an item (Farha: para. 0012, 0014, receiving, from a requesting device (i.e. client device) associated with the user a request to access private content associated with a product (i.e. item)), the request being initiated in direct response to a scannable coded image associated with the item being scanned using the requesting device associated the user and the request including data which identifies the requesting device (Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated with the time being scanned using the requesting device (i.e. client device) associated with the user the request including data associated with the requesting device, which is the device ID);
authenticating the request to access the content if the data included with the request which identifies the requesting device matches the user device data associated with the user profile of the user stored in the database (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database);
retrieving, upon authentication of the request, the content associated with the item; and communicating the content of the requesting device for display (Farha: para. 0013-0014, 0045, 0067, retrieving, upon authentication of the request, the private content associated with the item; and communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose personalized content; and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item.
Schaffer discloses personalized content (Schaffer: para. 0040, personalized content 

based on purchasing patterns, codes including personalized content containing items which are 

purchased by user); and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item (Schaffer: para. 0058, 0062, 0064, 0067, the registered user has access by scanning the code to special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include personalized content; and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item of Schaffer with Farha both are analogous in the art of QR code, the motivation is that a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item allows for a simple and direct interface from the product to associated content (Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  

As per claim 2, Farha and Schaffer disclose the method as described in claim 1.  The combination of Farha and Schaffer further discloses wherein the user profile of the user is associated with the scannable coded image (Farha: para. 0012, 0014, user profile (i.e. account) is associated with the scannable coded image (i.e. smart code)) and the personalized content in the database (Schaffer: para. 0040, personalized content based on purchasing patterns, codes including personalized content containing items which are purchased by user)), and wherein at least one additional user profile is associated with the scannable coded image (Farha: para. 0014, at least one additional user profile, each client device has an account (i.e. user profile) and additional personalized content in the database (Schaffer: para. 0040, 0087, personalized content is different for different users/purchasers).
The motivation is the same that of claim 1 above.

As per claim 4, Farha and Schaffer disclose the method as described in claim 1.  The combination of Farha and Schaffer further discloses wherein authenticating the request to access the personalized content (Schaffer: para. 0040, 0058, authenticating request (i.e. proof of purchase) to access the personalized content (i.e. such as team media) comprises comparing the data included with the request to information of the user profile of the user stored in the database to determine if a device identifier of the data included with the request matches a corresponding device identifier included with the information of the user device data associated included in the user profile of the user stored in the database (Farha: para. 0014, 0022, 0045, device ID is compared to device ID stored in the database).
The motivation is the same that of claim 1 above.

As per claim 6, Farha and Schaffer disclose the method as described in claim 1.  Farha further discloses wherein the content (Farha: para. 0167, 0185) is not displayed on the requesting device if the request is not authenticated (Farha: para. 0012-0013, 0014, 0067, if the request is not authenticated (i.e. not match, no comparison) than the content will not be displayed).
Farha does not explicitly disclose personalized content.
Schaffer discloses personalized content (Schaffer: para. 0058, 0062, 0064, 0067, the special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include personalized content of Schaffer with Farha both are analogous in the art of QR code, the motivation is that a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item allows for a simple and direct interface from the product to associated content (Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  

As per claim 14, Farha discloses a client device comprising: 
a display (Farha: para. 0039, #130 display);
one or more processors (Farha: #110 processor);
one or more computer readable storage media storing instructions that, responsive to execution by one or more processors, implement one or more modules to perform operations comprising (Farha: para. 0039):
(Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated with the time being scanned using the requesting device (i.e. client device) associated with the user);
receiving, in response to an authentication of the request, access to the content if the data included with the request matches client device data associated with a user profile of the user (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database); and
outputting, on the display, the content (Farha: para. 0013-0014, 0045, 0067, communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose personalized content comprising information associated with a transaction involving a user’s purchase of an item.
Schaffer disclose personalized content comprising information associated with a transaction involving a user’s purchase of an item discloses personalized content (Schaffer: para. 0040, 0058, 0062, 0064, 0067,  personalized content based on purchasing patterns, codes including personalized content containing items which are purchased by user, , the registered user has access by scanning the code to special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content). 
(Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  

As per claim 15, Farha and Schaffer disclose the client device as described in claim 14.       
The combination of Farha and Schaffer further discloses wherein the data included with the request to access personalized content (Schaffer: para. 0040, 0058, authenticating request (i.e. proof of purchase) includes an identifier of the client device (Farha: para. 0014, identifier of the client device (i.e. device ID).
The motivation is the same that of claim 8 above.

As per claim 18, Farha and Schaffer disclose the client device as described in claim 14.            
The combination of Farha and Schaffer further discloses wherein the user profile of the user is associated with the scannable coded image (Farha: para. 0045, user profile (i.e. account)) and the personalized content in a database (Schaffer: para. 0058, 0062, 0064, 0067, the special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content).
The motivation is the same that of claim 14 above.

As per claim 19, rejected under same basis as claim 6.

	As per claim 23, Farha and Schaffer discloses the method as described in claim 1.  Farha further discloses wherein the request is initiated in direct response to the scannable coded image, on a package containing the item, being scanned using the requesting device associated with the user (Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image using the requesting device (i.e. client device) associated with the user the request including data associated with the requesting device).

	As per claim 24, Farha discloses a method comprising: storing, in a database, a plurality of user profiles, the plurality of user profiles including one or more of location-based data, demographic data, user preferences, social data, network data, user device data, or financial data (Farha: para. 0024, 0045, storing in a database of a server the user profile (i.e. user accounts), user profile consists of user device data (i.e. device ID));
receiving, from a requesting device associated with a user, a request to access content comprising information associated an item (Farha: para. 0012, 0014, receiving, from a requesting device (i.e. client device) associated with the user a request to access private content associated with a product (i.e. item)), the request being initiated in direct response to a scannable coded image associated with the item being scanned using the requesting device associated with the user and the request including data associated with the user or the requesting device (Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated with the time being scanned using the requesting device (i.e. client device) associated with the user the request including data associated with the requesting device, which is the device ID), 
(Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database);
retrieving, upon authentication of the request, the content associated with the item; and communicating the content to the requesting device for display (Farha: para. 0013-0014, 0045, 0067, retrieving, upon authentication of the request, the private content associated with the item; and communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose wherein different personalized content is associated with the scannable coded image and a different user; personalized content; and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item.
Schaffer discloses wherein different personalized content is associated with the scannable image and a different user (Schaffer: para. 0012, 0029, the QR code an different personalized content is dynamic and different users have different personalized content); personalized content (Schaffer: para. 0012, 0029, 0040, personalized content based on purchasing patterns, codes including personalized content containing items which are 

purchased by user); and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item (Schaffer: para. 0058, 0062, 0064, 0067, the registered user has access by scanning the code to special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content)).
(Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  
As per claim 26, Farha and Schaffer disclose the method as described in claim 1.  The combination of Farha and Schaffer further discloses wherein authenticating the request to access the personalized content (Schaffer: para. 0040, 0058, authenticating request (i.e. proof of purchase) to access the personalized content (i.e. such as team media) comprises comparing the data included with the request to information of the user profile of the user stored in the database to determine if a device identifier of the data included with the request matches a corresponding device identifier included with the information of the user device data associated included in the user profile of the user stored in the database (Farha: para. 0014, 0022, 0045, device ID is compared to device ID stored in the database).
The motivation is the same that of claim 24 above.

As per claim 27, Farha and Schaffer disclose the method as described in claim 24.  Farha further discloses wherein the content (Farha: para. 0167, 0185) is not displayed on the requesting device if the request is not authenticated (Farha: para. 0012-0013, 0014, 0067, if the request is not authenticated (i.e. not match, no comparison) than the content will not be displayed).
Farha does not explicitly disclose personalized content.
Schaffer discloses personalized content (Schaffer: para. 0058, 0062, 0064, 0067, the special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include personalized content of Schaffer with Farha both are analogous in the art of QR code, the motivation is that a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item allows for a simple and direct interface from the product to associated content (Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  
As per claim 28, Farha and Schaffer disclose the method as described in claim 1.   
The combination of Farha and Schaffer further disclose wherein different content is retrieved based on the scannable coded image and different user profile (Farha: para. 0014, at least one additional user profile, each client device has an account (i.e. user profile) comprising (Schaffer: para. 0040, 0087, personalized content is different for different users/purchasers).
Same motivation as claim 1.

Claims 3, 16-17, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Schaffer (WO 2014/155345), and further in view of Evevsky (2013/0037608).
As per claim 3, Farha and Schaffer disclose the method as described in claim 2.
Farha further discloses wherein the data which identifies the requesting device (Farha: para. 0014, data is associated with the requesting device (i.e. device ID).
Farha and Schaffer do not explicitly disclose data is based on current location data specific to the user.
Evevsky discloses data is based on current location data specific to the user (Evevsky: para. 0121, 0159).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the data included the current location data specific to the user of Evevsky with the combination of Farha and Schaffer are analogous in the art of QR codes, the motivation is that this is an efficient method that allows personalized data to be tailored to the user based on the user and device location (Evevsky: para. 0014).
As per claim 16, Farha and Schaffer disclose the client device as described in claim 15. 
Farha and Schaffer do not explicitly wherein the data included current location data specific to the user.
(Evevsky: para. 0014, location).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the data included the current location data specific to the user of Evevsky with the combination of Farha and Schaffer are analogous in the art of QR codes, the motivation is that this is an efficient method that allows personalized data to be tailored to the user based on the user and device location (para. 0014).

As per claim 17, Farha and Schaffer discloses the client device as described in claim 15.
	Farha further discloses wherein the authentication of the request is based on comparing the data included with the request to information of the user profile of the user stored in a database to determine if a device identifier of the data included with the request matches a corresponding device identifier included with the client device information of the user profile of the user stored in database criteria associated with the user and data associated with the client device and a device identifier (Farha: para. 0014, 0022, 0045, client device request authentication, the product ID and device ID is included in the request, the device ID is compared in the user profile (i.e. account) in the database, it is determined if the device ID matches the device ID stored in the database).
	Farha and Schaffer do not explicitly disclose the data associated with the client device is a location identifier.
	Evevsky discloses the data associated with the client device is a location identifier (Evevsky: para. 0014, 0159, location identifier (i.e. location data).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the data associated with the client device is a location identifier of Evevsky (para. 0014).

As per claim 25, rejected under similar scope as claim 3.

As per claim 29, Farha and Shaffer disclose the method as described in claim 1.  
Farha and Schaffer do not explicitly disclose wherein the user profile of the user comprises at least one of location-based data, demographic data, user preferences, social data, network data, or financial data.
Evevsky discloses wherein the user profile of the user comprises at least one of location-based data, demographic data, user preferences, social data, network data, or financial data (Evevsky: para. 0083, 0088, user preferences (i.e. coupon information)).
It would have been obvious to one of ordinary skill in the art at time before the effective filing date of the claimed invention to include the user profile of the user comprises user preferences of Evevsky with Farha and Schaffer, the motivation is that using user preferences allows information to be tailored to the identity of the user (Evevsky: para. 0088).


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Schaffer (WO 2014/155345) and further in view of Engles et al (2016/0132704).
As per claim 7, Farha and Schaffer disclose the method as described in claim 1.  

Engels further discloses wherein authenticating the request further comprises:
transmitting a login request to the requesting device associated with the user, the login request including at least one of a username and password prompt, or a fingerprint prompt (Engels: para. 0159, 0170, 0177, discloses a user ID and password). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the authentication request further comprises: receiving a login request associated with the user, the login request including at least one of a username and password prompt or a finger-print prompt of Engles with Farha-Schaffer combination are analogous in the art of QR codes, the motivation is that this a security measure that insures that the user is authenticated (Engles: para. 0159).

As per claim 20, rejected under similar basis as claim 7.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Schaffer (WO 2014/155345), and further in view of Armato (10,586,073).

As per claim 22, Farha nor Schaffer explicitly disclose wherein the personalized content comprises a packing list or shipping information associated with the transaction involving the user’s purchase of the item.   
 (Armato: col. 2, lines 12-53, 63-67, col. 12, lines 37-51, personalized content (i.e. privacy identifier) comprises shipping label associated with the transaction involving the user’s purchase of the item (i.e. product/package), the Examiner asserts that the privacy identifier includes personalized content, the privacy identifier is affixed to the shipping label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wherein the personalized content comprises a packing list or shipping information associated with the transaction involving the user’s purchase of the item of Armato with Farha-Schaffer are analogous in the art of quick response codes, the motivation is that this is an efficient security measure that has a privacy identifier that is associated with purchases (Armato: col. 2, lines 25-27).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



7/21/2021
/J.E.J/Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439